Citation Nr: 0508366	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neurological disorder 
affecting the extremities, claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1989 to May 1994, and had service in Southwest Asia from 
September 1990 to March 1991.  A December 1997 rating 
decision by the Portland, Oregon, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the benefit 
sought.  May 1998 correspondence from the veteran may 
reasonably be construed as a notice of disagreement (NOD) 
with that rating decision.  The RO then attempted to arrange 
for further development, and followed the attempt up with a 
September 1998 rating decision which indicated that the 
veteran had failed to report for a scheduled VA examination, 
and again denied the claim.  In March 1999 the veteran 
provided what appears to be a rational explanation for his 
not being examined (he appeared, but was sent home), and 
asked to be rescheduled.  The RO considered this a claim to 
reopen, and (in July 1999) denied the claim, finding new and 
material evidence had not been received to reopen the claim.  
In February 2000, the veteran's representative (on his 
behalf) filed an official NOD with the February 2000 rating 
decision.  In contemporaneous correspondence the veteran 
alleged the RO improperly denied his claim without indicated 
evidentiary development.  The RO's response was a rating 
decision regarding whether there was clear and unmistakable 
error (CUE) in the December 1997 and July 1999 rating 
decisions.  The procedural history outlined above reflects 
that the veteran initiated an appeal of the December 1997 
rating decision, which has not been processed as such.  The 
subsequent decision which addressed the veteran's claim as 
one alleging CUE imposes a greater evidentiary burden on the 
veteran.  The issue has been characterized to reflect that 
the veteran does not need to meet such evidentiary burden.  

The case was before the Board in January 2003, when another 
Veterans Law Judge undertook additional development of 
evidence.  In August 2003, the case was remanded for RO 
initial consideration of the additional evidence obtained.  
The case has now been assigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The RO has made efforts to comply with the VCAA notice 
requirements.  However, it appears that not all technical 
notice requirements are met, in that the veteran has not been 
advised with specificity of what is needed to establish his 
claim, and has not been specifically advised to submit 
everything he has pertinent to the claim.  

Furthermore, service connection may be granted, if warranted, 
for diseases, but not defects, of congenital, developmental 
or familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  See 
VAOPGCPREC 67-90.  Here, on March 2003 VA neurologic 
examination, Charcot-Marie-Tooth (CMT) disease, type 2, was 
diagnosed.  It was noted that this was a hereditary 
sensorineural axonal polyneuropathy.  This would place the 
disability at issue outside the purview of the Persian Gulf 
War presumptions.  However, under the above-cited General 
Counsel precedent opinion, service connection may still be 
established for such disease if it were shown that it either 
became manifest during service, or progressed at an 
abnormally high rate during service.  The March 2003 VA 
neurologic examiner indicated that the veteran was clearly 
predisposed to developing this condition, but that he did 
first develop symptoms of this disease in 1993 during his 
period of active duty.  The examiner did not identify the 
symptoms first manifested in 1993 (which would be a basis for 
establishing service connection).  Accordingly, a clarifying 
medical opinion is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:
1.  The RO should issue a VCAA notice 
letter that specifically advises the 
veteran that to establish service 
connection for his diagnosed CMT disease, 
it must be shown that such was first 
manifested in service, or progressed at 
an abnormally high rate during service.  
The veteran should also be advised to 
submit everything in his possession 
pertinent to the claim.  

2.  The RO should then arrange for the 
veteran's claims file to be forwarded to 
the VA physician who examined him in 
March 2003 (or if unavailable, to another 
neurologist) for review and opinions 
regarding the following:

A.  When was the veteran's CMT, type 
2 disease first manifested?  What 
specific symptoms were the initial 
manifestations of the disease?

B.  If the CMT type 2 disease pre-
existed service, did it progress at 
an abnormally high rate during 
service?  

The opining neurologist physician should 
comment on any pertinent complaints made 
by the veteran during service, and on any 
relevant medical findings in service.  
The physician must explain the rationale 
for all opinions given.

3.  After the development ordered above 
(is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  
The purposes of this remand are to satisfy VCAA notice 
requirements and to assist the appellant in development of 
his claim.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


